Citation Nr: 0903153	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to cocaine dependence on a secondary basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2007.  This matter was 
originally on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was received subsequent to the issuance 
of the July 2008 supplemental statement of the case (SSOC). 
This evidence, which was not reviewed by the Agency of 
Original Jurisdiction (AOJ), was received by the Board in 
October 2008.  In a November 2008 letter, the Board informed 
the veteran that it had received this evidence and that he 
had the right to have the AOJ review the evidence before the 
Board did.  The veteran was also informed that this right 
could be waived if a response was submitted within 45 days; 
if no response was received, the Board would have to remand 
the appeal to the AOJ.  The veteran did not respond to this 
letter within the allotted time.  As such, the Board must 
remand the veteran's claim to the RO for consideration of 
this additional evidence. See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




